Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The prior application number listed for domestic benefit on the Application Data Sheet is incorrect.  

Drawings
The drawings are objected to because the figures on paged 4, 5 and 6 are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riegler (DE 32 36 161).  Riegler discloses a shim (2) comprising: a base region; first and second legs parallel to and axis; and a slot (21) between the legs.  The slot comprising: a pair of longitudinally extending side edges (21a); a pair on inner tapered edges; an arcuate inner edge; and a pair of outer tapered edges (at 25) leading to an outer edge of the shim.  The sides edges are parallel to one another and parallel to the longitudinal axis; the arcuate inner edge includes a semi-circular shape; the inner taper edges are equal to the axis; and the side edges are shown to be over half the length of the slot and the inner edges over one-fourth the length.

    PNG
    media_image1.png
    424
    727
    media_image1.png
    Greyscale



Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (US 2012/0093611). In considering the embodiment shown in Fig. 2, Knight discloses a shim (2) comprising: a base region; first and second legs extending from the base; and a slot (5) between the legs.  Since the claims do not differentiate any structural differences between the edges of the slot, the slot is read as comprising: a pair of longitudinally extending side edges; a pair on inner tapered edges; an arcuate inner edge; and a pair of outer tapered edges leading to an outer edge of the shim.  



    PNG
    media_image2.png
    306
    713
    media_image2.png
    Greyscale



The arcuate inner edge is shown with a semi-circular shape; the radius of the arcuate inner edge would be between 15-25% the width of the side edges at some location along the side edges; the inner edges taper at equal angles relative to the axis and are shown with an angle within the claimed range;  the length of the side edges could be defined as any length including over half the overall length; and similarly the inner edges could be defined as any length including at least one-fourth the overall length.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US 4,809,421) in view of Knight.  Justice discloses a shim and method comprising: a shim (10) with a pair of parallel legs (16, 18) extending from a base (14) and with a slot (50) defined between the legs wherein the shim is inserted between a foot (116) and a piece of equipment (114) secured by a fastener (120) for the fastener to be adjacent an arcuate end and sides of the slot (Fig. 4).  Justice does not disclose the slot having outer tapered edges, longitudinal edges, inner tapered edges and an arcuate edge as claimed.  Knight discloses a shim having a slot with the outer tapered edges, longitudinal edges, inner tapered edges and arcuate edge as described above.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the slot of Justice with one as disclosed in Knight because Knight teaches the equivalence of the slots for the providing the same predictable results (see Figs. 1 and 2 of Knight).


 Allowable Subject Matter
Claims 11-16 are allowable.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677